Citation Nr: 0205854	
Decision Date: 06/05/02    Archive Date: 06/13/02	

DOCKET NO.  00-09 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the claim of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for tardive dyskinesia.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  






REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to May 
1967, from June 1967 to June 1968 and from January 1969 to 
January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of October 1998 and October 1999 decisions by the RO.  

Based on various statements contained in the file, the 
veteran is seeking service connection for an eye disorder 
(pigmentary retinopathy), claimed to be the result of 
medication administered for control of his schizophrenia.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is referred to the RO for 
clarification and appropriate action.  

(All issues save that of service connection for schizophrenia 
will be the subject of the REMAND portion of this document.)  



FINDINGS OF FACT

1.  In a decision of November 1983, the Board denied the 
veteran's claim of service connection for chronic paranoid 
schizophrenia.  

2.  The new evidence submitted since the time of the RO's 
November 1987 decision denying service connection for 
schizophrenia is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's current claim.  



CONCLUSION OF LAW

The evidence received since the Board denied service 
connection for schizophrenia in November 1983 is new and 
material and sufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

At the time of the decision in November 1983, the Board 
determined that an acquired psychiatric disorder, including 
schizophrenia, had not been shown to be present during 
service, or for approximately two years following service 
discharge.  The Board denied the veteran's claim of service 
connection for chronic paranoid schizophrenia.  

The VA outpatient treatment records covering the period from 
September 1985 to March 1987 show continued treatment for 
paranoid schizophrenia.  

The VA records of hospitalization covering the period in 
March and April 1987 reveal that the veteran was admitted at 
that time after having become "loud and belligerent" at his 
boarding house.  Reportedly, the veteran had not been taking 
his medication on a regular basis.  On mental status 
examination, the veteran's mood was neutral, and his affect 
blunted and restricted in range.  

The veteran was occasionally labile, with speech which was 
difficult to comprehend, and, at times, tangential.  At the 
time of evaluation, the veteran denied hallucinations, and 
both suicidal and homicidal ideation.  Some loosening of 
associations was present, though no delusions were in 
evidence.  The pertinent diagnosis was that of 
schizoaffective disorder.  

In August 1987, the veteran was once again hospitalized at a 
VA medical facility.  At the time of admission, the veteran 
gave a past history of chronic schizophrenia, as well as a 
diagnosis of schizoaffective disorder.  Current complaints 
included an increase in anxiety, with some suicidal ideation, 
but no intent or plan.  The pertinent diagnosis was that of 
schizoaffective disorder.  

At the time of a period of VA hospitalization during the 
months of February and March 1988, it was noted that the 
veteran's (psychiatric) condition had been manageable on an 
outpatient basis.  Reportedly, the veteran's past diagnosis 
had been for the most part that of paranoid schizophrenia, 
though he had also received a diagnosis of schizoaffective 
disorder.  The pertinent diagnosis noted at the time of 
hospitalization was that of schizoaffective disorder with 
paranoid features.  

A VA examination conducted in March 1988 for the purpose of 
determining the veteran's housebound status or need for 
regular aid and attendance was significant for a diagnosis of 
paranoid schizophrenia.  

A VA record of hospitalization covering the period from 
January to May 1994 reveals that the veteran was hospitalized 
at that time on a "10-day paper petition" from another VA 
clinic.  That petition described the veteran as agitated, 
verbally aggressive, and threatening to both staff and other 
residents, as well as visually hallucinating, with 
persecutory and grandiose delusions.  

On mental status examination, there was evidence of 
psychomotor agitation, with speech which was pressured, 
rambling, and illogical.  Concentration was impaired, and 
both mood and affect were labile.  At the time of evaluation, 
the veteran's insight and judgment were described as poor.  
The veteran denied both suicidal and homicidal ideation, 
though, at times, he was somewhat belligerent.  At the time 
of evaluation, there was evidence of marked delusional 
activity.  The pertinent diagnosis noted was that of chronic 
schizoaffective disorder.  

A subsequent period of VA hospitalization during the months 
of May and June 1994 was likewise significant for a diagnosis 
of schizoaffective disorder.

During the months of August and September 1996, the veteran 
was once again hospitalized at a VA medical facility.  At the 
time of admission, the veteran stated that his "main 
problems" were insomnia and irritability.  A review of the 
veteran's records, however, showed that he had apparently 
"collapsed" the day prior to admission.  When questioned, the 
veteran stated that he had suffered no loss of consciousness 
and no injury, and that if he could just manage to get some 
sleep, he would be "stabilized."  

During the veteran's hospital stay, he remained stable, with 
a stable mental status examination showing no overt 
psychosis.  His behavior was completely under control, and he 
appeared to be doing quite well.  During the veteran's 
hospitalization, he was able to sleep without difficulty.  
The pertinent diagnosis noted at the time of discharge was 
that of chronic paranoid schizophrenia.  

At the time of a period of VA hospitalization during the 
months of October and November 1996, the veteran complained 
that people were "very intrusive and very controlling towards 
(him)."  According to the veteran, he had been unable to 
sleep for several nights due to his suspiciousness about 
people "controlling his mind."  The veteran additionally 
claimed that he needed to work with the police on "narcotic 
problems with children."  When questioned, the veteran stated 
that he had been taking his medication, though he had been 
feeling "very stressful and anxious," and unable to sleep.  
The pertinent diagnosis noted was that of chronic paranoid 
schizophrenia.  

During the period from December 1996 to September 1997, the 
veteran was once again hospitalized at a VA medical facility.  
At the time of admission, there was noted a "long history of 
schizoaffective disorder."  Reportedly, the veteran was 
admitted following a threat to harm his residential care home 
sponsor, with which he had long-standing conflicts.  
Reportedly, the veteran suffered a psychotic decompensation, 
at which time his "conflicts" escalated to the point of 
homicidal ideation.  

On mental status examination, the veteran's eye contact was 
diminished, and his speech was pressured.  The veteran denied 
both suicidal and homicidal ideation, and likewise denied 
both auditory and visual hallucinations.  The veteran did, 
however, experience delusions of persecution and obvious 
paranoia, in particular with regard to caregivers at his 
board and care home.  At the time of admission, the veteran 
was alert, attentive, and well oriented.  Attention, 
concentration, and short term memory were, however, 
decreased, due to psychotic internal stimulation.  The 
pertinent diagnosis noted was that of schizoaffective 
disorder.  

In correspondence of early August 1999, a VA physician wrote 
that the veteran had been a patient at a VA Medical Center 
for many years, with the bulk of his treatment being for 
chronic mental illness (schizophrenia).  The physician 
additionally commented that he had been the veteran's 
treating physician both on the acute psychiatry ward, and 
currently at the Springfield Veterans Community Care Center.  

Reportedly, a review of the veteran's history and records 
showed that he had developed the initial symptoms (of his 
psychiatric disorder) while in the service, that his illness 
had been incapacitating, and that he had subsequently 
developed tardive dyskinesia as a result of treatment.  In 
the opinion of the VA physician, the veteran was "totally 
disabled" by his illness and the iatrogenic effects of 
medications.  

During the course of an RO hearing in April 2000, the veteran 
offered testimony regarding the origin and etiology of his 
psychiatric disability.  


Analysis

The veteran in this case seeks service connection for a 
psychosis, variously diagnosed as schizophrenia and 
schizoaffective disorder. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within one year, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001).  

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  

The evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  

In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the decision promulgated by Board in 
November 1983 had denied the veteran's claim of service 
connection for chronic paranoid schizophrenia.  

Since that time, additional evidence has been submitted which 
is not only "new," but also "material."  

While it is true that the majority of that evidence, 
consisting primarily of various VA records of 
hospitalization, shows only continued treatment for 
schizophrenia and schizoaffective disorder, recent 
correspondence from a VA physician is to the effect that the 
"initial symptoms" of the veteran's psychiatric disorder had 
their origin during the veteran's period of active military 
service.  

Such evidence, at a minimum, provides a "more complete 
picture" of the circumstances surrounding the veteran's 
psychiatric disability.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

Accordingly, the Board finds that the veteran's claim of 
service connection for schizophrenia is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.



REMAND

As noted hereinabove, the Board has determined that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of service connection for schizophrenia.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record, and conduct a 
de novo review of the reopened claim, based on the evidence 
in its entirety.  

The Board observes that, notwithstanding the evidence 
available in this case, it does not appear that the veteran 
has been afforded a VA psychiatric examination for 
compensation purposes.  Such an examination is vital to a 
proper adjudication of the veteran's current claim.  

Based on the evidence of record, it is clear that the veteran 
currently suffers from tardive dyskinesia.  Similarly, the 
veteran is asserting that he unemployable.  Under such 
circumstances, further action on these other issues will be 
deferred pending completion of the development requested 
hereinbelow.  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), was signed into law.  

This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant, and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  

In light of the aforementioned, and because of the change in 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should appropriate steps to 
contact the veteran in order to obtain 
all pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to August 1999, the date of the 
aforementioned correspondence from a VA 
physician, should be obtained and 
incorporated in the claims folder.  The 
RO should, additionally, contact that VA 
physician, with the request that he 
provide a rationale for his opinion that 
the veteran's current psychiatric 
disability had its origin during his 
(i.e., the veteran's) period of active 
military service.  In providing that 
rationale, the VA physician should 
specifically address the relationship, if 
any, between the veteran's inservice 
personality disorder and his 
subsequently-developing schizophrenia.  
All such information should be included 
in the veteran's claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
determine the nature and likely etiology 
of his claimed psychiatric disability. 
The claims folder should be made 
available to the examiner for review.  
All pertinent symptomatology and findings 
should be reported in detail.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran has current acquired psychiatric 
disability (to include schizophrenia or 
schizoaffective disorder) had its origin 
during his period of active military 
service.  The claims folder and a 
separate copy of this REMAND is to be 
furnished to and reviewed by the examiner 
prior to conduction and completion of the 
examination.

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by this 
REMAND, and by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, and its implementing 
regulations, is completed.  If not, 
corrective action should be taken.

4.  Thereafter, and after undertaking any 
other indicated development, the RO 
should review the veteran's claims.  Any 
indicated action should be taken in this 
regard.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Error! Not a valid link.


